         Case 7:18-cv-04038-AEK Document 86 Filed 02/23/21 Page 1 of 2




                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York

                                                   86 Chambers Street
                                                   New York, New York 10007

                                                   February 23, 2021
By Federal Express
Hon. Andrew E. Krause
The Hon. Charles L. Brieant Jr. Federal Building & Courthouse
300 Quarropas Street
White Plains, New York 10601
              Re:     Turner v. McDonough, Case No. 18 CV 4038 (AEK)
Dear Judge Krause:

        This Office represents Denis McDonough, Secretary, United States Department of
Veterans Affairs, in this discrimination action brought by pro se plaintiff Ronald Turner. 1 On
consent, I write concerning a scheduling conflict with an upcoming status conference before the
Court on February 25 at 2 p.m. At the same time the undersigned has a settlement mediation in
another case which was scheduled before the February 25 conference. I respectfully request that
the February 25 conference be adjourned. Per Your Honor’s Individual Rules of Practice, the
parties respectfully inform the Court that they are available for a conference on March 19 from
10 a.m. to 3:30 p.m., and March 26 from 1:00 p.m. to 3:30 p.m.

                                                   Respectfully,

                                                   AUDREY STRAUSS
                                                   United States Attorney for the
                                                   Southern District of New York
                                                     Attorney for Defendant


                                               By: /s/ Brandon Cowart
                                                  BRANDON H. COWART
                                                  Assistant United States Attorney
                                                  Telephone: (212) 637-2693
                                                  Fax.: (212) 637-2702
                                                  Email: brandon.cowart@usdoj.gov


1
 Denis McDonough was sworn in as the Secretary of Veterans Affairs on February 11, 2021. Per
Federal Rule of Civil Procedure 25(d), Secretary McDonough is automatically substituted as a
party in place of Robert Wilkie, the former Secretary of Veterans Affairs.
             Case 7:18-cv-04038-AEK Document 86 Filed 02/23/21 Page 2 of 2




   cc:     By Federal Express & Email
           Ronald Turner
           10 Springvale Rd. Apt. J
           Croton-On-Hudson, NY 10520
              Pro se Plaintiff
APPLICATION GRANTED. The February 25, 2021 conference is hereby adjourned to March 19, 2021
at 10:00 a.m. To access the teleconference, please follow these directions: (1) dial the meeting number:
(877) 336-1831; (2) enter the access code: 2751700; and (3) press pound (#) to enter the teleconference as
a guest. Should the pro se Plaintiff or counsel for Defendant experience any technical issues with the
teleconferencing system, please contact Chambers at (914) 390-4070. Counsel for Defendant is directed
to notify Plaintiff of the rescheduled conference promptly upon receipt of this order. The Clerk of the
Court is directed to mail a copy of this Order to the pro se Plaintiff.
Dated: February 23, 2021




                                                    2
